Order entered December 17, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01644-CV

                         IN RE DOMINGO ROBLEDO, Relator

                Original Proceeding from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F90-02087-MP

                                        ORDER
                        Before Justices FitzGerald, Lang, and Myers

       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus as moot. We ORDER that each party bear its own costs of the original proceeding.

       We DIRECT the Clerk to send a copy of this Court’s opinion and order, by first-class

mail, to Domingo Robledo, TDCJ No. 561997, Robertson Unit, 12071 F.M. 3522, Abilene,

Texas 79601-8749.



                                                   /s/   KERRY P. FITZGERALD
                                                         JUSTICE